UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7982


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLIFF BERNARD RANDALL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-00583-TLW-9)


Submitted:   March 16, 2010                 Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cliff Bernard Randall, Appellant Pro Se. Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cliff   Bernard    Randall     appeals   the     district    court’s

order granting Randall’s 18 U.S.C. § 3582(c)(2) (2006) motion

for a reduction in sentence.              We have reviewed the record and

find    no   reversible   error.      Accordingly,       we    affirm    for   the

reasons stated by the district court.              United States v. Randall,

No. 4:06-cr-00583-TLW-9 (D.S.C. filed Oct. 7, 2009, entered Oct.

8, 2009).      We dispense with oral argument because the facts and

legal    contentions   are     adequately     presented     in   the    materials

before   the   court   and     argument    would   not   aid     the   decisional

process.

                                                                         AFFIRMED




                                      2